DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/351,717 filed on March 13, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9-12 and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, it is unclear what is meant by “establish if the further interception point is in a position that based on at least one of the physical properties of the trailer, the previous position of the trailer, and the interception point is possible,” and thereby renders the claim indefinite. 

Claim 18 recites “Method in an automatic panning system adapted to be arranged in a vehicle with an attached trailer,” which appear to be vague since it is unclear whether the claim is directed to a method claim. 
In claim 24 it is unclear which steps of claim 18 the processing time is determined. Furthermore, it is unclear what is meant by “if said threshold is exceeded, and panning the captured image data based on vehicle sensor data.”
 There is insufficient antecedent basis for the underlined portion of the following claims: 

5. The automatic panning system according to claim 1, wherein said identified elongated element is selected from any one of the longitudinal lower edge of the trailer, the longitudinal top edge of the trailer, the vertical rear edge of the trailer, and a printed element on the trailer.
6. The automatic panning system according to claim 1, wherein the reference vector is determined based on at least one distinct point in the background of the captured image data.
9. The automatic panning system according to claim 1, wherein the system further is adapted identify a further interception point on the opposite side of the trailer from the interception point, establish if the further interception point is in a position that based on at least one of the physical properties of the trailer, the previous position of the trailer, and the interception point is possible.
10. The automatic panning system according to claim 1, wherein the automatic panning system further is adapted to calculate the vehicle speed as a function of the velocity and angle of the wheels to predict a trailer movement.
11. The automatic panning system according to claim 1, wherein the automatic panning system is adapted to analyze the image data to estimate the trailer's angle using the image capturing means and predict the trailer's rotational derivative, in particular the derivative of the trailer's angle, using derivate calculation parameters comprising at least one of the length of the trailer, the trailer's hitching offset, the distance between the vehicles wheel axles, the vehicle's speed, and the steering wheel angle of the vehicle, and in that the automatic panning system further is adapted to use the trailer's angle and the calculated derivative to predict a future trailer angle.
12. The automatic panning system according to claim 1, wherein the automatic panning system is adapted to analyze the image data to estimate the trailer's angle using the image capturing means and predict the trailer's rotational derivative, in particular the derivative of the trailer's angle, using derivative calculation parameters comprising the distance between the wheels of the trailer, the distance between the wheels and the hitching point, the steering angle of the front wheels and/or the steering wheel angle, and the speed of the vehicle, and in that the automatic panning system further is adapted to use the trailer's angle and the calculated derivative to predict a future trailer angle.
18. Method in an automatic panning system adapted to be arranged in a vehicle with an attached trailer, wherein said automatic panning system is configured to capture image data with a view of the trailer attached to the vehicle, the method comprises the steps: capturing image data, analyzing the image data to identify at least one elongated element of the trailer, establishing at  the horizontal reference line.
19. The method according to claim 18, wherein the horizontal reference is established such that said interception point corresponds to the position of the rear end of the trailer in the captured image data.
21. The method according to claim 18, wherein said identified elongated element is selected from any one of the longitudinal lower edge of the trailer, the longitudinal top edge of the trailer, the vertical rear edge of the trailer, and a printed element on the trailer.
22. The method according to claim 18, wherein said reference vector is a horizontal reference vector.
23. The method according to claim 18, wherein the horizontal reference is determined based on at least one distinct point in the background of the captured image data.
24. The method according to claim 18, wherein the method further comprises the steps: determining the speed of the vehicle, determining the processing time for the steps according to claim 18, determining a processing time threshold based on said speed of the vehicle, if said threshold is exceeded, and panning the captured image data based on vehicle sensor data.
25. The method according to claim 18, the method further comprises the steps: estimating the trailer's angle using the image capturing means and predicting the trailer's rotational derivative, in particular the derivative of the trailer's angle, using derivative calculation parameters the length of the trailer, the trailer's hitching offset, the distance between the vehicles wheel axles, the vehicles speed, and the steering wheel angle of the vehicle, and using the trailer's angle and the calculated derivative to predict a future trailer angle.
26. The method according to claim 18, the method further comprises the steps: estimating the trailer's angle using the image capturing means and predicting the trailer's rotational derivative, in particular the derivative of the trailer's angle, using derivative calculation parameters comprising the distance between the wheels of the trailer, the distance between the wheels and the hitching point, the steering angle of the front wheels and/or the steering wheel angle, and the speed of the vehicle, and using the trailer's angle and the calculated derivative to predict a future trailer angle.
Dependent claims 16, 17 and 20 are rejected based on their dependency from rejected claims. 

Allowable Subject Matter
Claims 1-4, 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the cited prior arts (See PTO-892) either singularly or in combination teach the feature of “wherein the automatic panning system is adapted to analyze the image data to identify at least one elongated element the trailer, project a vector in the image data based on said elongated element, establish at least one reference vector, and identify an interception point of the reference vector and said projected vector,” as recited in claim 1.
. 
Claims 5, 6, 9-12 and 16-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488